DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the MCL1-BIM interaction using an antibody based measurement for efficacy of an MCL1 inhibitor in a cancer patient in the reply filed on 28 March, 2022 and the phone call on 21 April, 2022 with Stephen Alteri, applicant’s representative, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants have elected examination of the MCL1-BIM interaction with antibodies.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 1-3, 5, 7, 9-11, 15, 17, and 19 were examined and claims 4, 6, 8, 10-14, 16, 18, and 20 were withdrawn from consideration.  While applicants have stated that they believe claims 4, 5, 8, 13, 15, 18, and 20 read on the election, those claims either do not list the same detection method (antibody based measurement) or the same drug (MCL1 inhibitor), although they may be subgenera of the various elected species.

Claims Status
Claims 1-20 are pending.
Claim 1 has been amended.
Claims 4, 6, 8, 10-14, 16, 18, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 March, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 1-3, 5, 7, 9-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims dependent on it, is a method of predicting a response of a subject to a drug.  However, while the claims describe method steps that yield data to make that prediction, there is no step describing how to use the data that the method steps provide to make the prediction.  In other words, there is a disconnect between the purpose of the claim (as described in the preamble) and the result of applying the claimed method steps.

second rejection
Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 19 require comparison to one or more reference values.  However, these reference values are not given.  This makes it impossible to determine if an embodiment infringes on the claims, because the potential infringer could state they were using a different reference value than one suggested by applicants.  Note that, while the prior art recognizes that increased expression of MCL1 generally leads to a poor prognosis, there is no clear cutoff of good and bad outcomes (note fig 6 of Li et al (Oncotargets and therapy (May 2019) 12 p3295-3304).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10, 11, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardone (US 20160178634, cited by applicants).
	Applicants are claiming a method of predicting the response of a BCL2 family protein targeting drug, comprising performing at least 2 method steps on a cell or cell lysate isolated from a subject, the steps being i) measuring the interaction between a BCL2 family protein from the sample and a second BCL2 family protein added to the sample, ii) measuring the interaction between two BCL2 family proteins native to the sample, and iii) measuring the level(s) of one or both BCL2 family proteins in the sample.  Dependent claims specify which proteins are measured, the patient population, and drug administration.
	
Cardone discusses using antibodies to detect the presence of heterodimers of BCL-2 proteins to predict sensitivity to treatment (abstract).  Note that this reads on applicant’s elected detection method of antibody detection.  This method comprising a tissue sample, contacting the sample with an antibody that detects heterodimers, and detecting a signal indicative binding (paragraph 10).  This sample can be a tissue sample (reading on cells) (paragraph 10).  Among the interactions discussed is MCL1/BIM (paragraph 10), applicant’s elected protein interaction pair.  Note that the antibody detects heterodimers, not the individual BCL-2 proteins in the heterodimer (paragraph 73) – this reads on step ii of claim 1.  The result of the antibody test can be used to determine the likelihood of response to therapy (paragraph 95) which is interpreted as decision making based on cutoff values.  The drug can be an inhibitor of MCL1 (paragraph 115), applicant’s elected drug species.  The addition of an analog of a BIM protein to a sample is described as a positive control (paragraph 186), which reads on step i of claim 1.
	Cardone discusses detecting the presence of BCL-2 proteins heterodimers (step ii of claim 1) and look at the samples with externally provided protein (step i of claim 1) as a positive control from a tissue sample (which includes cells).  Thus, the reference anticipates claim 1.
	Cardone explicitly mentions the MCL1/BIM interaction, anticipating claims 2, 5, 7, 10, and 11.
	Cardone discusses contacting the samples with an antibody to measure the levels of the heterodimer, either native to the sample or due to added protein, anticipating claim 3.
	Cardone discusses cancer patients, anticipating claim 15.
	Cardone discusses measuring the level of antibody binding to decide on drug efficacy, rendering obvious claims 17 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 9-11, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardone (US 20160178634, cited by applicants) in view of Li et al (Oncotargets and therapy (May 2019) 12 p3295-3304).

Applicants are claiming a method of predicting the response of a BCL2 family protein targeting drug, comprising performing at least 2 method steps on a cell or cell lysate isolated from a subject, the steps being i) measuring the interaction between a BCL2 family protein from the sample and a second BCL2 family protein added to the sample, ii) measuring the interaction between two BCL2 family proteins native to the sample, and iii) measuring the level(s) of one or both BCL2 family proteins in the sample.  Dependent claims specify which proteins are measured, the patient population, and drug administration.
	
Cardone discusses using antibodies to detect the presence of heterodimers of BCL-2 proteins to predict sensitivity to treatment (abstract).  Note that this reads on applicant’s elected detection method of antibody detection.  This method comprising a tissue sample, contacting the sample with an antibody that detects heterodimers, and detecting a signal indicative binding (paragraph 10).  This sample can be a tissue sample (reading on cells) (paragraph 10).  Among the interactions discussed, that could be measured is MCL1/BIM (paragraph 10), applicant’s elected protein interaction pair.  Note that the antibody detects heterodimers, not the individual BCL-2 proteins in the heterodimer (paragraph 73) – this reads on step ii of claim 1.  The result of the antibody test can be used to determine the likelihood of response to therapy (paragraph 95) which is interpreted as decision making based on cutoff values.  The drug can be an inhibitor of MCL1 (paragraph 115), applicant’s elected drug species.  The addition of an analog of a BIM protein to a sample is described as a positive control (paragraph 186), which reads on step i of claim 1.  Among the disorders discussed is acute myeloid leukemia (AML) (paragraph 103).  Please note that this reference anticipates all claims but claim 9.
The difference between this reference and the remaining claim is that this reference does not discuss measuring the levels of one or more BCL-2 family proteins in the context of drug efficacy.
Li et al look at the prognosis of AML related to MCL1 expression (title) tied to use of an MCL1 protein inhibitor (p3296, 1st column, 1st paragraph).  Patients with high expression levels had a worse response to chemotherapy, with a large difference in MCL1 levels between patients that went into remission and those that did not (fig 3, p3299, 1st column, middle of page).  Relapse was also higher in patients with higher expression levels of MCL1 (fig 6, p3301, 1st column, top of page).  The expression levels of MCL1 is discussed as a predictor of treatment outcome (paragraph 3302, 1st column, 1st paragraph).  Other references discussing similar findings in other cancers is discussed (p3301, 2nd column, 1st paragraph).  This reference teaches a negative relationship between MCL1 expression levels and therapeutic response (interpreted as drug efficacy).
Therefore, it would be obvious to add the absolute MCL1 levels of Li et al to the heterodimer levels of Cardone, to provide more information as to therapy response.  As both references discuss cancer response to therapy, an artisan in this field would attempt this therapy with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 9-11, 15, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 25, 27, 30, 34, and 36 of copending Application No. 17/349,522 (US 20210309706) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claim 1 differs from instant claim 1 in that the patient of the competing claims must be human, and that all three steps in instant claim 1, rather than just one of them, is required.  As a subgenus, this anticipates instant claim 1.  Competing claim 23 gives additional methodology as to how the three steps are conducted essentially the same as instant claim 3.  Competing claims 25, 27, and 30 discuss which protein interactions are examined, anticipating claims 2, 5, 7, and 9-11.  Competing claim 34 specifies a cancer patient, anticipating instant claim 15.  Competing claim 36 specifies administering a drug if the results of the various assays are above reference levels, anticipating claims 17 and 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658